Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, filed November 17, 2021, with respect to 35 USC § 101 have been fully considered and are persuasive. The rejection under of 35 USC § 101 is hereby withdrawn. 

3.	Applicant’s arguments with respect to claims 1 and 11 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
4.	Claims 2 – 6, 8 – 10, 12 – 16, and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim: “the method of claim 1, wherein determining the one or more maximum magnitudes of the total GIC and the corresponding direction comprises setting a gradient of the total GIC to zero to determine one or more extremum points.”
6.	With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim: “the method of claim 1, further comprising determining a global maximum magnitude by solving for angular frequency.”
7.	With respect to claim 8, the prior art fails to teach in combination with the rest of the limitations in the claim: “the method of claim 1, further comprising despiking the geomagnetic field data using median filtering.”
8.	With respect to claim 9, the prior art fails to teach in combination with the rest of the limitations in the claim: “the method of claim 1, further comprising despiking the geomagnetic field data using replacement at peak of differences (RPO) comprising replacing a center point of a window of the sensor data using median filtering to generate a filtered signal, subtracting the filtered signal from the original sensor data to generate a difference signal, applying a prominence threshold to the difference signal to detect spikes, and replacing the spikes with a weighted average.”
9.	With respect to claim 10, the prior art fails to teach in combination with the rest of the limitations in the claim: “the method of claim 1, further comprising despiking the geomagnetic field data using wavelet decomposition by determining stationary wavelet transform using a sym4 wavelet at a decomposition level of one.”
10.	With respect to claim 12, the prior art fails to teach in combination with the rest of the limitations in the claim, “the system of claim 11, wherein determining the one or more maximum magnitudes of the total GIC and the corresponding direction comprises setting a gradient of the total GIC to zero to determine one or more extremum points.” 
11.	With respect to claim 16, the prior art fails to teach in combination with the rest of the limitations in the claim: “the system of claim 11, wherein the determination module further determines a global maximum magnitude by solving for angular frequency.”
12.	With respect to claim 18, the prior art fails to teach in combination with the rest of the limitations in the claim: “the system of claim 11, wherein the measurement module further despikes the geomagnetic field data using median filtering.”
13.	With respect to claim 19, the prior art fails to teach in combination with the rest of the limitations in the claim: “The system of claim 11, wherein the measurement module further despikes the geomagnetic field data using replacement at peak of differences (RPD) comprising replacing a center point of a window of the sensor data using median filtering to generate a filtered signal, subtracting the filtered signal from the original sensor data to generate a difference signal, applying a prominence threshold to the difference signal to detect spikes, and replacing the spikes with a weighted average.”
14.	With respect to claim 20, the prior art fails to teach in combination with the rest of the limitations in the claim: “the system of claim 11, wherein the measurement module further despikes the geomagnetic field data using wavelet decomposition by determining stationary wavelet transform using a sym4 wavelet at a decomposition level of one.”
15.	Claims 3 and 5 are objected to due to their dependency on claim 2. Claim 4 is objected to due to its dependency on claim 3. Claims 13 and 15 are objected to due to their dependency on claim 12. Claim 14 is objected to due to its dependency on claim 12.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


17.	Claims 1 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al (US 9613271 B2) (herein after Basu), and further in view of Feng-xia He, Xue-Ling Mu, Lian-guang Liu: Wavelet De-noising and Correlation Analysis in GIC Signal during Magnetic (herein after Feng-xia He).

	Regarding Claim 1, Basu teaches, a method for geomagnetic disturbance determination for a power system (Fig. 1. Col. 4; Ln. 26-29; Fig. 1. Col. 2; Ln. 42-45), the method executed on one or more processors (Fig. 1. node 102 and component 106), the method comprising: receiving sensor data comprising a geomagnetic field experienced by one or more multiple portions of the power system (Fig. 1. Col. 4. Ln.54-59); —; determining a total Geomagnetically Induced Current (GIC) as a multi-variable function of phasors in two field directions proportional to the processed electric field signal (Col. 4. Ln. 26-29; Col. 4. Ln. 57-59; Examiner interpretation: the geomagnetic data containing phasors is a function of trajectory and directionality); determining one or more maximum magnitudes of the total GIC, and a corresponding direction, as a measure of geomagnetic disturbance vulnerability (Col. 4. Ln. 26-29; Col. 4. Ln. 57-59; Examiner interpretation: the geomagnetic data containing phasors is a function of trajectory and directionality); determining elements in the power system at risk of failure by comparing the one or more maximum GIC magnitudes with withstand capabilities associated with each of the elements (Fig. 1. Col. 2. Ln. 60-67; Col. 4. Ln. 61-67; Examiner interpretation: the zones where PMUs are present are determined to be at risk by comparing the magnitudes of the PMU data); and outputting the elements in the power system at risk of failure or the determined one or more maximum GIC magnitudes and the corresponding directions. (Col. 4. Ln. 51-53; Col. 4. Ln. 57-59; Examiner interpretation: the alerts are outputted when a GIC event is detected.)
	Basu fails to teach, — denoising and despiking the sensor data to obtain a processed electric field signal —.
	In analogous art, Feng-xia He teaches, — denoising and despiking the sensor data to obtain a processed electric field signal (Fig. 2. Pg. 4. §. 2.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basu by the addition of denoising and despiking the sensor data to obtain a processed electric field signal taught by Feng-xia He to the power system sensor data comprising a geomagnetic field taught by Basu to achieve the predictable result of filtering out unwanted noise signals to achieve an accurate GIC signal [Feng-xia He: Abstract.]

	Regarding Claim 11, Basu teaches, a system (Fig. 1) for geomagnetic disturbance determination for a power system (Fig. 1. Col. 2; Ln. 42-45), the system comprising one or more processors (Fig. 3 a processor 302) in communication with a memory storage (Fig. 3, Col. 10; Ln. 17-20: a memory 304), the one or more processors configurable to execute: a measurement module (Fig. 3, data processing unit 312) to receive sensor data comprising a geomagnetic field experienced by one or more portions of the power system (Fig. 1. Col. 4. Ln.54-59), —; a determination module (Fig. 1, central processing node 102) to determine a total Geomagnetically Induced Current (GIC) as a multi-variable function of phasors in two field directions proportional to the processed electric field signal (Col. 4. Ln. 26-29; Col. 4. Ln. 57-59; Examiner interpretation: the geomagnetic data containing phasors is a function of trajectory and directionality), to determine one or more maximum magnitudes of the total GIC, and a corresponding direction, as a measure of geomagnetic disturbance vulnerability (Col. 4. Ln. 26-29; Col. 4. Ln. 57-59; Examiner interpretation: the geomagnetic data containing phasors is a function of trajectory and directionality), and to determine elements in the power system at risk of failure by comparing the one or more maximum GIC magnitudes with withstand capabilities associated with each of the elements (Fig. 1. Col. 2. Ln. 60-67; Col. 4. Ln. 61-67; Examiner interpretation: the zones where PMUs are present are determined to be at risk by comparing the magnitudes of the PMU data); and an output module to output the elements in the power system at risk of failure or the determined one or more maximum GIC magnitudes and the corresponding directions. (Col. 4. Ln. 51-53; Col. 4. Ln. 57-59; Examiner interpretation: the alerts are outputted when a GIC event is detected.)
	Basu fails to teach, and to denoise and despike the sensor data to obtain a processed electric field signal;
	In analogous art, Feng-xia He teaches, and to denoise and despike the sensor data to obtain a processed electric field signal (Fig. 2. Pg. 4. §. 2.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basu by the addition of denoising and despiking the sensor data to obtain a processed electric field signal taught by Feng-xia He to the power system sensor data comprising a geomagnetic field taught by Basu to achieve the predictable result of filtering out unwanted noise signals to achieve an accurate GIC signal [Feng-xia He: Abstract.]

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure N. Zaourar, M. Hamoudi, M. Mandea, G. Balasis, and M. Holschneider: Wavelet-based multiscale analysis of geomagnetic disturbance teaches, further comprising despiking the geomagnetic field data using wavelet decomposition by determining stationary wavelet transform using a sym4 wavelet at a decomposition level of one. (Pg. 1626, § 1.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868